Citation Nr: 1527188	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-21 933	)	DATE
	)
	)

June
 
1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hearing loss.
 
2.  Entitlement to service connection for a right ear hearing loss disability.
 
3.  Entitlement to service connection for a left ear hearing loss disability.
 
 
REPRESENTATION
 
Appellant represented by:  Lewis C. Fichera, Attorney at Law
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
INTRODUCTION
 
The Veteran had active military service from May 1970 to February 1972.
 
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.
 
In June 2014, the Veteran testified before the undersigned.  A transcript of that hearing is of record.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  
 
On appeal the Veteran has raised the issue of entitlement to service connection for tinnitus.  As this issue is not currently developed and certified for appellate review, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  A claim to reopen the issue of entitlement to service connection for a hearing loss was denied in a June 2010 rating decision.  A timely appeal was not perfected and new and material evidence was not timely submitted.
 
2.  Evidence received subsequent to the July 2010 rating decision raises a reasonable possibility of changing the prior outcome.
 
3.  With resolution of reasonable doubt in the Veteran's favor, a right ear hearing loss is as likely as not related to active duty service.  


CONCLUSIONS OF LAW
 
1.  The June 2010 rating decision which declined to reopen the claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).  
 
2.  New and material evidence has been received since the July 2010 rating decision, and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
 
3.  With resolution of reasonable doubt in the Veteran's favor, a right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).   

 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in letters sent in November 2010, November 2012, and August 2013 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The claim was readjudicated in October 2013.


New and Material Evidence
 
Service connection for a hearing loss was denied by a June 2010 rating decision.  The appellant was provided notice of the decision and of his right to appeal.  The appellant neither perfected a timely appeal nor submitted new and material evidence within a year of being notified of the decision.
 
A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105(c).  Thus, the June 2010 rating decision is final.  Id.
 
The Veteran's application to reopen his claim of entitlement to service connection for hearing loss was received in November 2010.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
Historically, entitlement to service connection for hearing loss was denied in an April 1984 rating decision on the basis that the service treatment records did not show any complaints, treatment, or diagnosis of hearing loss.  A hearing loss was first noted after active service in 1975 during a reserve examination.  An October 1983 VA examination indicated decreased hearing of unknown etiology.  
 
In May 2003, VA reopened the Veteran's claim but denied entitlement to service connection for hearing loss on the basis that there was no evidence that the hearing loss shown on examination in June 1975 incurred in or was aggravated by military service.  The Veteran appealed the decision insomuch as it pertained to the right ear.  On appeal, in September 2007, the Board denied reopening the Veteran's claim for service connection for a right ear hearing loss.  
 
In November 2008, April 2009, and December 2009 rating decisions VA declined to reopen the Veteran's claim of entitlement to service connection for a hearing loss.  In June 2010, VA reopened the Veteran's claim but denied entitlement to service connection on the basis that the medical evidence preponderated against finding that the Veteran was diagnosed with hearing loss during active duty service or that sensorineural hearing loss was compensably disabling within the one-year following the appellant's separation from active duty.  In July 2010, VA declined to reopen the claim finding no medical documentation showing hearing loss during a period of active duty and no evidence of a compensably disabling sensorineural hearing loss within one year after separation from active duty. 
 
Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for sensorineural hearing loss if the disorder was compensably disabling within a year of the Veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  
 
To prevail on the issue of entitlement to service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 
 
For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
 
Thus, new and material evidence would show a hearing loss during active service, a compensably disabling hearing loss within a year from his discharge from active service, or evidence relating a hearing loss to active service. 

At a VA audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
No Response
No Response
No Response
LEFT
15
20
15
25
25
 
Pure tone averages were 95 decibels in the right ear, and 21 decibels in the left ear.  Speech recognition was 35 percent in the right ear, and 92 percent in the left ear.  

An August 2012 private audiological evaluation by Dr. Nishimura revealed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
85
115
110
LEFT
30
30
25
--
30
 
Dr.  Nishimura noted that word recognition ability was excellent in the left ear at elevated conversational levels in quiet, and poor at excessive levels in the right ear.  There is no indication whether Dr. Nishimura used the Maryland CNC Word List. 

A private audiological evaluation in July 2014 by Dr. DiSogra revealed moderate to profound sensorineural right ear hearing loss with no significant changes since a 2012 study.  There were no measurable responses in the right ear above 2000 Hertz.  The appellant had no word recognition.  The left ear showed borderline normal to mild sensorineural hearing loss.  Word recognition was judged to be 100 percent.  There is no indication whether Dr. DiSogra used the Maryland CNC Word List. 

After reviewing the appellant's audiological history, Dr. DiSogra stated:  
 
After a detailed review of his claims and the (denial of claim) response date July 12, 2011 by the VA, [the Veteran], upon further questioning about his activities in the engine room, stated that he wore hearing protection (ear muffs) while in this noisy environment when the ship was underway however, from time to time, he needed to lift the right earmuff off his ear when someone wanted to speak to him.  This activity was fairly regular on his watches ...

....
 
[The Veteran]'s unilateral hearing loss and tinnitus is probably, if not more than likely than not, due to his exposure to noise exposure stated [above].  This intermittent "on/off" use of the earmuff explains why he has incurred a unilateral loss.  In fact, it is my opinion that it is probably, if not more likely than not, that his unilateral noise exposure contributed to his single sided hearing loss.   
 
Given that the Board is required to accept the credibility of this new evidence for the purpose of determining whether the claim should be reopened, the undersigned finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a hearing loss disability.  
 
Service Connection for a Right Ear Hearing Loss Disability
 
The evidence shows that the Veteran has a right ear hearing loss disability.  Given that the Veteran served as a boatswain's mate, the Board finds that while his inservice noise exposure did not match that of say an engineman, the nature of his inservice duties is supportive of his claim that he served in an adverse acoustic environment while on active duty. 38 U.S.C.A. § 1154(a) (West 2014).  
 
The service treatment records for the period of active duty from May 1970 to February 1972 are absent complaints, findings or diagnoses of any hearing loss.  On the clinical examination for separation from active service in February 1972, whispered voice at both right and left were 15/15.  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).
 
The first showing of a right ear hearing loss is not until a January 1975 reserve physical examination, more than one year after the Veteran's February 1972 discharge from active service.  In addition, there are inconsistencies in the Veteran's report regarding the onset of right ear hearing loss.  On the Veteran's original application for compensation received in December 1982, the Veteran reported that his hearing loss first began in 1975.  The Veteran, however, reported impaired hearing since 1972 at a VA examination in May 1983, and in September 1996 he reported the onset of right ear hearing loss in 1971.  In contrast, on a November 4, 1972, Report of Medical History, the Veteran indicated that he had never had hearing loss.  Although the record shows a right ear hearing loss since 1975, the Veteran denied ever having hearing loss on Reports of Medical History completed in January 1975, May 1978, January 1982, October 1986, and January 1991.
 
The May 1983, October 1983, September 1996, December 2002 and January 2003 VA examiners did not provide an opinion addressing the etiology of any hearing loss.  In an August 2008 letter Dr. Wolfson stated that the Veteran reported that he developed a right ear hearing loss while he was in military service.  

In a September 2009 statement, Dr. Meskin, a general medical practitioner, stated that the Veteran suffered from severe hearing loss in his right ear which had been present since 1983.  Dr. Meskin stated that the Veteran worked as an engineer in the Navy and that a hearing loss was due to noise exposure.  That same month, Dr. Meskin stated that the Veteran suffered from severe hearing loss in his right ear which had been present since 1972.  

In an August 2012 private audiology report, Dr. Nishimura recommended an otolaryngological consult to determine the etiology of the asymmetric hearing loss which may or may not have been attributed to the Veteran's time in service.   

A June 2011 VA examiner opined that the Veteran's right ear hearing loss was not caused as a result of noise exposure while in the military.  The examiner explained that there was a notation in 1975 from an Ear, Nose, and Throat physician which stated that etiology of hearing loss was unknown.  The examiner also explained that the Veteran's type of hearing loss, normal in one ear and moderate to moderately severe in the other ear, is not a typical pattern of a noise-induced hearing loss.  
 
Finally, as noted above, in July 2014 Dr. DiSogra opined that it was probable, if not more likely than not, that his unilateral noise exposure during service contributed to his single sided hearing loss.   
 
The evidence reveals a difference of opinion among the medical professionals.  In deciding whether the Veteran's right ear hearing loss was caused or aggravated his active duty service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id. 
 
With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Indeed, the courts have provided guidance for weighing medical evidence.  Dr. Wolfson was simply noting a history as reported by the Veteran.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Dr. Meskin's opinions do not provide any rationale.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Although the Veteran's representative argues that Dr. Nishimura's statement is the equivalent of an "as likely as not" opinion, the Board finds it to be inconclusive.  "May or may not" language by a physician is too speculative.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 
 
As such, in this case, the only probative medical opinions are those of Dr. DiSogra and of the June 2011 VA examiner.  However, a more detailed discussion of these specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.
 
The June 2011 VA examiner explained that the whispered voice test is not sensitive to high frequencies, and that the first full audiological screening was done in 1975 when a moderate mid to high frequency hearing loss was evident in the right ear.  The examiner also emphasized that a notation from an Ear, Nose, and Throat physician in 1975 stated that the etiology of the Veteran's hearing loss was unknown.  Thus, it appears that the basis for the examiner's negative opinion is the nature of the one-sided hearing loss being not a typical pattern of noise-induced hearing loss.   
 
In his opinion, Dr. DiSogra noted that the Veteran reported that he wore hearing protection (ear muffs) while in the engine room but that from time to time, he needed to lift the right earmuff off his ear when someone wanted to speak to him.  Dr. DiSogra noted that the intermittent "on/off" use of the earmuff explains a unilateral loss.  
 
After carefully considering all of the foregoing, the Board is compelled to conclude that the competent medical evidence of record, both for and against findings that the Veteran's right ear hearing loss is related to his active duty service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this regard, it is well to recall the decision in Wise v. Shinseki, 26 Vet. App. 517, 531 (2014), when the United States Court of Appeals for Veterans Claims held that, "By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  
 

ORDER
 
New and material evidence having been received the claim of entitlement to service connection for bilateral hearing loss is reopened.
 
Entitlement to service connection for a right ear hearing loss is granted.
 

REMAND
 
In light of the grant of service connection for a right ear hearing loss, and in view of the unadjudicated claim of entitlement to service connection for tinnitus, the Board finds further development to be in order.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded an additional VA audiological examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
 
Following that examination, the audiologist must offer an opinion addressing whether it is at least as likely as not that a left ear hearing loss and/or bilateral tinnitus is related to the appellant's active duty service between May 1970 and February 1972.  If not, the examiner must opine whether it is at least as likely as not that either or both a left ear hearing loss and/or tinnitus is either caused or permanently aggravated by the appellant's service connected right ear hearing loss.   The examiner must provide a complete rationale for any opinion provided.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  
 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


